DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 08/17/2021 in which claims 1-12 were rejected and objected to.  Applicant submitted a response including Amendments to the Claims and Remarks, received 11/17/2021, which is now the subject of this Office action.  In the amendment, claims 2-5 and 12 have been cancelled, and claims 13-15 are newly presented.  Accordingly, claims 1, 6-11, and 13-15 are currently pending and under consideration.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” and “a simulator” in claim 1.
1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 8, the claim recites “places the fragile article in a corner of the at least one storage container.”  However, the Claim and/or Specification does not clearly define how one 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 11 depends on claim 10, but is directed to a non-statutory computer readable medium rather than a method, and does not require the method steps to be performed in order for infringement to occur.  Accordingly, it fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Consequently, it fails to limit the subject matter (i.e., the program) of the claim upon which it depends


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-11, 13, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1, 6-10, and 13-15 are directed to a machine/system; claim 11 is directed to a non-transitory computer readable medium (i.e. a manufacturer). Thus, all of the pending claims are directed to one of the four statutory classes of invention.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 10 is illustrative of the claimed subject matter:

10. An article-storage simulation method for simulating storage of a plurality of articles in at least one storage container, the method comprising:  
15acquiring a size of each of the plurality of articles and a size of the at least one storage container, information indicating destructiveness which is a degree of destructivity of each of the plurality of articles to other articles, and information indicating fragility of each of the plurality of articles; and
determining a number of the at least one storage container to be used for storing the plurality of articles and an article to be stored in the at least one storage container, the storage containers of the plurality of articles in the at least one storage container, the placement of each of the plurality of articles based on the destructiveness and the fragility, and whether or not vertical stacking of each of the plurality of articles is possible based on destructiveness and the fragility by calculation, the calculation using the acquired size of each of the plurality of articles and the acquired size of the at least one storage container,
wherein, in the calculation of the determining, 
(i) the article is placed in the storage container,
(ii) it is determined whether a next article can be placed in the storage 25container after the article is placed, and 
(iii) in a case where it is determined that the next article can be placed, processing of placing the next article in the storage container after the article is 29placed is repeated, 
and in a case where it is determined that the next article cannot be placed, a next storage container to be used for storing the next article is added.

The claims recites a methodology that relies upon logic for determining how to load articles into containers.  All of the claim elements of the body of the claim are directed to concepts that may perfumed in the human mind, and consequently, are directed to “mental processes.”  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claim 10, this claims fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  Claims 1, 6-9, and 15 additional elements of acquisition unit and a simulator, and claim 11 includes a “non-transitory computer readable medium,” but these generically recited elements do not add a meaningful limitation to the abstract idea because they fail to limit the claim to any particular means for implementing the abstract idea.  
Claim 13 adds a display.  However, in this instance the display is merely used to output of a determination, and consequently, is considered no more than insignificant extra-solution activity and does not amount to a practical application or inventive concept.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claim 10, this claim fails to include any additional elements, and consequently, fail to provide an inventive concept.  System claims 1 and 6-9 and 15 include additional elements of acquisition unit and a simulator, and claim 11 includes a “non-transitory computer readable medium,”  but these generically recited elements do not add a meaningful limitation to the abstract idea because they fail to limit the claim to any particular means for implementing the abstract idea.  
Claim 13 adds a display.  However, in this instance the display is merely used to output of a determination, and consequently, is considered no more than insignificant extra-solution activity and does not amount to a practical application or inventive concept.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Allowable Subject Matter
Claim 14 is allowed.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not fully persuasive. 

Claim Objections
The Examiner’s objections to the claims have been overcome by amendment.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 112(b)
The Examiner maintains that the term “in a corner” is indefinite.  The claim must be sufficiently definite in order to allow the public to be on notice on what would constitute infringement of the claim.  Whether a particular object is “in a corner” of a container may be a subjective determination, particular in scenarios in which an item is not flush and touching the corner (e.g., not rectangular), but is relatively near a corner, or if an large bulky item that is touching a corner encompasses all or a majority of the area within a container.  Persons of ordinary skill in the field may reasonably disagree on whether a given item is “in a corner.”  Further clarification is required.  

Claim Rejections - 35 USC § 101
The Examiner takes the position that any generic computer could be used to perform the claim method.  See Specification, ¶ [0033], ¶ 0101.  In particular, the Examiner that the proposed solution for determining the placement of articles within containers not rooted in computer technology, but rather, is rooted in container packing practices which are incidentally performed on a computer.  In this instance, the addition of the machine does not play a significant part in permitting the claimed method to be performed, but rather, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations." Dealertrack, Inc v. Huber, 674 F.3d at 1315, 1333, 101 USPQ2d at 1339-40 (Fed. Cir. 2012).  Consequently, the rejection has been maintained.
The Examiner notes that, with respect to claim 14, the addition of a robot that operates based on the results of the simulation provides a practical application and/or inventive concept sufficient to transform that abstract idea into eligible subject matter. 

Claim Rejections - 35 USC § 102
	The Examiner is not persuaded with regard to Applicant’s argument that Tian does not disclose adding a next storage container to store the article that cannot be placed.  In Tian, when items are returned to the queue, Tian discloses “the method may include continue to toque items into successive shipments  . . . until the queue is empty.” Accordingly, the Examiner maintains that Tian discloses “add[ing] a next storage container it be used for storing the next article.”
	However, in view of Applicant’s arguments with respect to the language incorpat3ed form claims 2-5, the Examiner is persuaded that Tian fails to disclose determining whether to vertically stack items based on distributiveness and fragility, as recited in claim 1.  Consequently arguments with respect to the rejection under 35 USC § 102 is found persuasive, and the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	For the same reasons as set forth above with respect to 35 USC § 102, Applicant’s arguments with respect to the rejection under 35 USC § 103 have been found persuasive.  Consequently, the rejection has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al., US 2017/0349133 A1 (Cargo vehicle loading control)
Issing et al., US 2016/0194153 A1 (System and method for the joint packing of breakable and unbreakable articles)
Arunapuram et al., US 2012/0158627 A1 (Framework for optimized packing of items into a container)
Levine et al., US 6,721,762 B1 (Method and system for packing a plurality of articles in a container which considers weight and fragility)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
1/21/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Applicant Remarks, 11/17/2021, clarifying “[t]he corresponding structure for the “acquisition unit” and “similar in claim 1 is described in [0101] of the Specification.